249 F.2d 446
57-2 USTC  P 9994
UNITED STATES of America, Appellant,v.Arthur E. SUMMERFIELD and Miriam W. Summerfield, Appellees.
No. 13113.
United States Court of Appeals Sixth Circuit.
Oct. 26, 1957.

Charles K. Rice, Lee A. Jackson, John N. Stull, Harry Baum and Grant W. Wiprud, Washington, D.C., Fred W. Kaess, Detroit, Mich., for appellant.
Evans, Boyer & Luptak, Detroit, Mich., Harry G. Gault, Flint, Mich., for appellees.
Before SIMONS, Chief Judge, and ALLEN and MARTIN, Circuit Judges.
PER CURIAM.


1
The United States District Court for the Eastern District of Michigan awarded appellees judgment for $183,895.11, as tax refunds.  The issue presented in the district court and on this appeal is whether, in the circumstances of the case, amounts received by one of the appellees, Mrs. Miriam W. Summerfield, wife of the other appellee, Arthur E. Summerfield, from Summerfield Chevrolet Company for the purchase and redemption of her entire stock interest in that corporation are taxable as long-term capital gains or as ordinary income.  The government contended that the amount paid her for all her capital stock should be treated as a taxable dividend, by virtue of section 115(g) of the Internal Revenue Code of 1939, 26 U.S.C.A. 115(g), while the taxpayer insists that the amount received by her should be treated as a liquidation distribution under section 115(c) upon a sale or exchange of her entire stock interest and therefore taxable as long-term capital gains.


2
In a succinct and well-reasoned opinion, District Judge Levin reviewed the facts of the case, and the applicable law including the opinion of this court in Zenz v. Quinlivan, 6 Cir., 213 F.2d 914, 915, and concluded that the petitioning taxpayers were entitled to the refund, D.C., 145 F.Supp. 104.


3
For the reasons stated in the opinion of the United States District Judge, his judgment is affirmed.